Title: From George Washington to the U.S. Senate, 17 December 1794
From: Washington, George
To: United States Senate


        
          United States, Decem: 17th 1794.
        
        Gentlemen of the Senate,
        I nominate Charles Cochran of South Carolina, to be Marshal of and for the District of South Carolina; vice Daniel L. Huger, resigned. and
        Thomas Waters Griffith, of Maryland, to be Consul of the United States of America, for the port of Havre Marat, in France; and for such other places as shall be nearer to the said port than to the residence of any other Consul or Vice-Consul of the United States within the same allegiance.
        
          Go: Washington
        
      